DETAILED ACTION
This action is responsive to communications filed 09 May 2022.
Claims 25-29 have been added.
Claims 1-29 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2022 was filed after the mailing date of the non-final Office action on 07 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Regarding abeyance of the double patenting rejection, the Examiner would like to point out to MPEP 804.
The 35 U.S.C. 101 rejections have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 27 objected to because of the following informalities:  "to determining" should read "to determine".  Appropriate correction is required.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 18-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6, 10 and 20 of copending Application No. 16/022,843 in view of Balasubramanian et al. (US-10785020-B2) further in view of ZHANG et al. (US-20190124054-A1). 

Instant Application
Copending Application
18. (Currently Amended) An apparatus comprising: a bus interface to communicate with a computing platform; a network interface device comprising an offloader, at least one ingress port, and at least one egress port, wherein: andApplication No.: 16/268,306Examiner: Alex Hoang TRAN Attorney Docket No.: AB6082-USArt Unit: 2453based on a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) connection between the offloader and host software executed on the computing platform, the offloader is to. receive a first QUIC packet from the computing platform over the bus interface, encrypt the first QUIC packet, and provide the first QUIC packet to transmit from the network interface device using an egress port of the at least one egress port; and receive a second QUIC packet from an ingress port of the at least one ingress port, decrypt the QUIC packet, and transmit the second QUIC packet to the computing platform over the bus interface for access by the host software.  

19. The apparatus of claim 18, wherein the offloader is to determine a security association for the first QUIC packet and a packet number, and to encrypt the first QUIC packet using the security association and the packet number.  

20. The apparatus of claim 19, wherein the offloader includes a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted.  

21. The apparatus of claim 20, wherein the offloader includes a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted.  

22. The apparatus of claim 18, wherein the offloader is to parse the second QUIC packet, to determine a security association for the second QUIC packet and a packet number, and to decrypt the second QUIC packet using the security association and the packet number.  

23. The apparatus of claim 22, wherein the offloader includes a second security association table to store a plurality of security associations for decrypting received QUIC packets.  

24. The apparatus of claim 23, wherein the offloader includes a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets.
1. A computing device for accelerated packet processing, the computing device comprising: a network controller; and a network controller driver to (i) program the network controller with an encryption key associated with a QUIC connection and (ii) pass a first QUIC packet to the network controller, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and a plaintext payload, and wherein the first QUIC packet is associated with the QUIC connection; wherein the network controller comprises a cryptographic accelerator to encrypt the plaintext payload of the first QUIC packet with the encryption key to generate an encrypted payload for the first QUIC packet; and wherein the network controller is to transmit the first QUIC packet including the encrypted payload to a remote computing device associated with the QUIC connection in response to encryption of the plaintext payload.

3. The computing device of claim 1, wherein: the network controller further comprises a large send offload accelerator to segment the first QUIC packet into a plurality of segmented QUIC packets, wherein each of the segmented QUIC packets includes a plaintext payload and is not larger than a predetermined size; wherein to encrypt the plaintext payload comprises to encrypt the plaintext payload of each of the segmented QUIC packets with the encryption key to generate an encrypted payload for each of the segmented QUIC packets; and wherein to transmit the first QUIC packet comprises to transmit the plurality of segmented QUIC packets.

6. One or more computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: program a network controller of the computing device with an encryption key associated with a QUIC connection; pass a first QUIC packet to the network controller of the computing device, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and a plaintext payload, and wherein the first QUIC packet is associated with the QUIC connection; encrypt, by the network controller, the plaintext payload of the first QUIC packet with the encryption key to generate an encrypted payload for the first QUIC packet; and transmit, by the network controller, the first QUIC packet including the encrypted payload to a remote computing device associated with the QUIC connection in response to encrypting the plaintext payload.

10. A computing device for accelerated packet processing, the computing device comprising: a network controller; and a network controller driver to program the network controller with an encryption key associated with a QUIC connection; wherein the network controller is to (i) receive a first network packet from a remote computing device and (ii) determine whether the first network packet comprises a QUIC packet, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and an encrypted payload, and wherein the QUIC packet is associated with the QUIC connection; and wherein the network controller comprises a cryptographic accelerator to decrypt the encrypted payload of the first network packet with the encryption key to generate a plaintext - 29 -Docket No. AA9566-US/45631-279266 payload for the first network packet in response to a determination that the first network packet comprises a QUIC packet.

20. One or more computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: program a network controller of the computing device with an encryption key associated with a QUIC connection; receive, by the network controller, a first network packet from a remote computing device; determine, by the network controller, whether the first network packet comprises a QUIC packet, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and an encrypted payload, and wherein the QUIC packet is associated with the QUIC connection; and decrypt, by the network controller, the encrypted payload of the first network packet with the encryption key to generate a plaintext payload for the first network packet in response to determining that the first network packet comprises a QUIC packet.


Regarding claims 18-24 above, they denote receiving and sending QUIC packets such as via an apparatus wherein the packets are encrypted and decrypted in packet processing. Following the claims 1, 3, 6, 10 and 20 of the copending application, it denotes receiving and sending QUIC packets and encrypting/decrypting the payload of the QUIC packets by a network controller.  
Regarding claim 18, Deval does not explicitly disclose:
a bus interface to communicate with a computing platform; a network interface device comprising an offloader, at least one ingress port, and at least one egress port, wherein: based on a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) connection between the offloader and host software executed on the computing platform, the offloader, is to receive a first QUIC packet from the computing platform over the bus interface, and provide the first QUIC packet to transmit from the network interface device using an egress port of the at least one egress port; and receive a second QUIC packet from an ingress port of the at least one ingress port, and transmit the second QUIC packet to the computing platform over the bus interface for access by the host software.
However, Balasubramanian discloses:
a bus interface to communicate with a computing platform ([col. 3, ls. 63-col. 4, ls. 3] NIC implemented on a PCB coupled to computer or logical device implemented in circuitry resident on a module that performs functions other than those of the network interface card (i.e. require a bus to communicate with system of computer 200)); 
a network interface device comprising an offloader ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, wherein following above citations that connected to a computer system receive/transmit QUIC packets for offloading must comprise an input, output and interface between NIC and computing system (i.e. ingress, egress, and bus)), at least one ingress port ([col. 3, ls. 36-col. 48] perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (i.e. for computer system to perform operations for offload for QUIC communications in packet processing the, computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications [col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)), and at least one egress port ([col. 12, ls. 8-19] NIC encrypt and transmit (i.e. must transmit through output, i.e. egress port) operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)), 
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller comprise a bus interface, ingress port, and egress port so as to receive and transmit QUIC packets over the bus interface and computing platform. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Deval-Balasubramanian do not explicitly disclose:
based on a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) connection between the offloader and host software executed on the computing platform, the offloader is to:
receive a first QUIC packet from the computing platform over the bus interface, encrypt the first QUIC packet, and provide the first QUIC packet to transmit from the network interface device using an egress port of the at least one egress port; and 
receive a second QUIC packet from an ingress port of the at least one ingress port, decrypt the QUIC packet, and transmit the second QUIC packet to the computing platform over the bus interface for access by the host software.
transmit the second QUIC packet to the computing platform over the bus interface for access by the host software.
However, Zhang discloses:
based on a User Datagram Protocol (UDP) connection between the offloader and host software executed on the computing platform ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0219] foregoing processor may further execute the program code of the following steps: … configured to perform offloading an encryption and decryption algorithm, and hardware acceleration processing of the network protocol, e.g. TCP offload engine (i.e. processor performing offloading is equated to an offloader and application running on host processor is host software)), the offloader is to:
receive a first UDP packet from the computing platform over the bus interface ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0113] processor on the expansion card receives the communication from the application running on the host processor by way of an external bus), encrypt the first UDP packet ([0114] processor on the expansion card processes a security protocol to generate encrypted data), and provide the first UDP packet to transmit from the network interface device using an egress port of the at least one egress port ([0115] generate an outgoing IP communication from the encrypted data [0117] e.g. onto a network (i.e. requires to be through a port to the network));
receive a second UDP packet from an ingress port of the at least one ingress port ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0120] network controller receives a data packet from the network (i.e. requires to be through a port to the network)), decrypt the UDP packet ([0122] processor on the expansion card processes the security protocol to generate decrypted data), and transmit the second UDP packet to the computing platform over the bus interface for access by the host software ([0123] processor sends the processed data to the application running on the host processor by way of the external bus).
transmit the second UDP packet to the computing platform over the bus interface for access by the host software ([0208] processor sends processed data to the application running on the host processor by way of external bus).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval-Balasubramanian in view of Zhang to have substituted QUIC in view of traditional TCP/IP or UDP or any other transport protocol to have transmitted a QUIC packet to the computing platform over the bus interface for access by the host software, based on a QUIC connection between the offloader and host software executed on the computing platform, wherein it receives a QUIC packet from the computing platform over bus interface, encrypts it and provides it over a port, and receives a second QUIC packet over a port, decrypts it, and transmits it over bus to the host software. One of ordinary skill in the art would have been motivated to do so to perform offloading an encryption/decryption algorithm, and hardware acceleration processing of the network protocol (Zhang, [0219]).
Regarding claim 19, Deval-Balasubramanian-Zhang disclose:
The apparatus of claim 18, set forth above, wherein
Deval does not explicitly disclose:
the offloader is to determine a security association for the first QUIC packet and a packet number, and to encrypt the first QUIC packet using the security association and the packet number.
However, Balasubramanian discloses:
the offloader is to determine a security association for the first QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] crypto hardware offload, e.g. send mapping between (CID, 4-tuple) and (symmetric crypto key, crypto algorithm) to hardware so that the hardware is ready to parse packets on receipt (i.e. determine security association by mapping) and packet number is provided as part of the encryption/decryption), and to encrypt the first QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] call is issued to perform encryption wherein the packet number is provided as part of the encryption, encrypted with a static, version specific key).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller determine a security association and a packet number for encryption. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 20, Deval-Balasubramanian-Zhang disclose:
The apparatus of claim 19, set forth above, wherein
Deval does not explicitly disclose:
the offloader includes a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted.
However, Balasubramanian discloses:
the offloader includes a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller include a table to store security associations for encrypting packets. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 21, Deval-Balasubramanian-Zhang disclose:
The apparatus of claim 20, set forth above, wherein
Deval does not explicitly disclose:
the offloader includes a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted.
However, Balasubramanian discloses:
the offloader includes a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller include a table to store packet numbers for encrypting packets. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 22, Deval-Balasubramanian-Zhang disclose:
The apparatus of claim 18, set forth above, wherein
Deval does not explicitly disclose:
the offloader is to parse the second QUIC packet, to determine a security association for the second QUIC packet and a packet number, and to decrypt the second QUIC packet using the security association and the packet number.
However, Balasubramanian discloses:
the offloader is to parse the second QUIC packet ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), to determine a security association for the second QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), and to decrypt the second QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained, where a lookup operation is performed to determine the symmetric key and crypto algorithm, and data packet decrypted, where packet number is provided as part of the decryption).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller to parse a packet to determine a security association and packet number for decryption. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 23, Deval-Balasubramanian-Zhang disclose:
The apparatus of claim 22, set forth above, wherein
Deval does not explicitly disclose:
the offloader includes a second security association table to store a plurality of security associations for decrypting received QUIC packets.
However, Balasubramanian discloses:
the offloader includes a second security association table to store a plurality of security associations for decrypting received QUIC packets ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller to include a table to store security associations for decryption. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 24, Deval-Balasubramanian-Zhang disclose:
The apparatus of claim 23, set forth above, wherein
Deval does not explicitly disclose:
the offloader includes a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets.
However, Balasubramanian discloses:
the offloader includes a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller include a table to store packet numbers for decryption. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Balasubramanian et al. (US-10785020-B2) hereinafter Balasubramanian further in view of ZHANG et al. (US-20190124054-A1) hereinafter Zhang.
Regarding claim 18, Balasubramanian discloses:
An apparatus ([col. 3, ls. 36-col. 4, ls. 23] network interface card (NIC)) comprising: 
a bus interface to communicate with a computing platform ([col. 3, ls. 63-col. 4, ls. 3] NIC implemented on a PCB coupled to computer or logical device implemented in circuitry resident on a module that performs functions other than those of the network interface card (i.e. require a bus to communicate with system of computer 200)); 
a network interface device comprising an offloader ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, wherein following above citations that connected to a computer system receive/transmit QUIC packets for offloading must comprise an input, output and interface between NIC and computing system (i.e. ingress, egress, and bus)), at least one ingress port ([col. 3, ls. 36-col. 48] perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (i.e. for computer system to perform operations for offload for QUIC communications in packet processing the, computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications [col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)), and at least one egress port ([col. 12, ls. 8-19] NIC encrypt and transmit (i.e. must transmit through output, i.e. egress port) operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)), 
	Balasubramanian does not explicitly disclose:
based on a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) connection between the offloader and host software executed on the computing platform, the offloader is to:
receive a first QUIC packet from the computing platform over the bus interface, encrypt the first QUIC packet, and provide the first QUIC packet to transmit from the network interface device using an egress port of the at least one egress port; and 
receive a second QUIC packet from an ingress port of the at least one ingress port, decrypt the QUIC packet, and transmit the second QUIC packet to the computing platform over the bus interface for access by the host software.
transmit the second QUIC packet to the computing platform over the bus interface for access by the host software.
However, Zhang discloses:
based on a User Datagram Protocol (UDP) connection between the offloader and host software executed on the computing platform ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0219] foregoing processor may further execute the program code of the following steps: … configured to perform offloading an encryption and decryption algorithm, and hardware acceleration processing of the network protocol, e.g. TCP offload engine (i.e. processor performing offloading is equated to an offloader and application running on host processor is host software)), the offloader is to:
receive a first UDP packet from the computing platform over the bus interface ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0113] processor on the expansion card receives the communication from the application running on the host processor by way of an external bus), encrypt the first UDP packet ([0114] processor on the expansion card processes a security protocol to generate encrypted data), and provide the first UDP packet to transmit from the network interface device using an egress port of the at least one egress port ([0115] generate an outgoing IP communication from the encrypted data [0117] e.g. onto a network (i.e. requires to be through a port to the network));
receive a second UDP packet from an ingress port of the at least one ingress port ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0120] network controller receives a data packet from the network (i.e. requires to be through a port to the network)), decrypt the UDP packet ([0122] processor on the expansion card processes the security protocol to generate decrypted data), and transmit the second UDP packet to the computing platform over the bus interface for access by the host software ([0123] processor sends the processed data to the application running on the host processor by way of the external bus).
transmit the second UDP packet to the computing platform over the bus interface for access by the host software ([0208] processor sends processed data to the application running on the host processor by way of external bus).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian in view of Zhang to have substituted QUIC in view of traditional TCP/IP or UDP or any other transport protocol to have transmitted a QUIC packet to the computing platform over the bus interface for access by the host software, based on a QUIC connection between the offloader and host software executed on the computing platform, wherein it receives a QUIC packet from the computing platform over bus interface, encrypts it and provides it over a port, and receives a second QUIC packet over a port, decrypts it, and transmits it over bus to the host software. One of ordinary skill in the art would have been motivated to do so to perform offloading an encryption/decryption algorithm, and hardware acceleration processing of the network protocol (Zhang, [0219]).
Regarding claim 19, Balasubramanian-Zhang disclose:
The apparatus of claim 18, set forth above, wherein
Balasubramanian discloses:
the offloader is to determine a security association for the first QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] crypto hardware offload, e.g. send mapping between (CID, 4-tuple) and (symmetric crypto key, crypto algorithm) to hardware so that the hardware is ready to parse packets on receipt (i.e. determine security association by mapping) and packet number is provided as part of the encryption/decryption), and to encrypt the first QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] call is issued to perform encryption wherein the packet number is provided as part of the encryption, encrypted with a static, version specific key).  
Regarding claim 20, Balasubramanian-Zhang disclose: 
The apparatus of claim 19, set forth above, wherein 
Balasubramanian discloses:
the offloader includes a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
Regarding claim 21, Balasubramanian-Zhang disclose:
The apparatus of claim 20, set forth above, wherein 
Balasubramanian discloses:
the offloader includes a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).  
Regarding claim 22, Balasubramanian-Zhang disclose:
The apparatus of claim 18, set forth above, wherein
Balasubramanian discloses:
the offloader is to parse the second QUIC packet ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), to determine a security association for the second QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), and to decrypt the second QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained, where a lookup operation is performed to determine the symmetric key and crypto algorithm, and data packet decrypted, where packet number is provided as part of the decryption).  
Regarding claim 23, Balasubramanian-Zhang disclose:
The apparatus of claim 22, set forth above, wherein
Balasubramanian discloses:
the offloader includes a second security association table to store a plurality of security associations for decrypting received QUIC packets ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
Regarding claim 24, Balasubramanian-Zhang disclose:
The apparatus of claim 23, set forth above, wherein
Balasubramanian discloses:
the offloader includes a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).
Claim 1-3, 5-14, 16-17, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Balasubramanian et al. (US-11115504-B2) hereinafter Balasubramanian(2) further in view of Zhang.
Regarding claim 9, Balasubramanian discloses:
A computing system ([col. 3, ls. 36-col. 4, ls. 23] computer 200) comprising: 
a network input/output (I/O) device including an offloader ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing), the offloader to process Quick User Datagram Protocol (UDP) Internet Connections (QUIC) packets ([col. 3, ls. 36-col. 4, ls. 23] computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications); and 
a computing platform coupled to the network I/O device ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing), the computing platform including: 
a memory ([col. 5, ls. 1] memory of the computer 200); and 
a processor to execute instructions stored in the memory ([col. 4, ls. 13-49] computer 200 includes an operating system and comprising CPUs), initialize QUIC packet processing of the offloader based on a configuration ([col. 2, ls. 24-38] offload one or more processes when communicating using the QUIC transport layer protocol [col. 8, ls. 19-27] supports a given QUIC version number [col. 8, ls. 66-col. 9, ls. 17] once a QUIC connection is established and 1-rtt (symmetric crypto) key has been negotiated, the network stack offloads the information about the QUIC connection to the network interface card (i.e. prior to opening connection, to have negotiated symmetric crypto requires negotiating the symmetric crypto for QUIC connection algorithm; i.e. a security association)), 
Balasubramanian does not explicitly disclose:
open a QUIC socket;
open a QUIC connection to the offloader with a host software executed by the computing platform, and transmit a first QUIC packet to the offloader over the QUIC connection, wherein the network I/O device is to transmit at least one QUIC packet provided by the computing platform.
However, Balasubramanian(2) discloses:
open a QUIC socket ([col. 8, ls. 59-67] create a child socket object that tracks the new connection, all subsequent packets for this UDP connection are delivered on the new child socket object [col. 2, ls. 66-col. 3, ls. 12] one or more computing devices and methods described herein are configured to perform batching and allow for scalable sockets using QUIC);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian in view of Balasubramanian(2) to have opened a QUIC socket. One of ordinary skill in the art would have been motivated to do so to perform batching and allow for scalable sockets using QUIC (Balasubramanian(2) [col. 2, ls. 66-col. 3, ls. 12]).
Balasubramanian-Balasubramanian(2) do not explicitly disclose:
open a QUIC connection to the offloader with a host software executed by the computing platform, and transmit a first QUIC packet to the offloader over the QUIC connection, wherein the network I/O device is to transmit at least one QUIC packet provided by the computing platform.
	However, Zhang discloses:
open a UDP connection to the offloader with a host software executed by the computing platform ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0219] foregoing processor may further execute the program code of the following steps: … configured to perform offloading an encryption and decryption algorithm, and hardware acceleration processing of the network protocol, e.g. TCP offload engine (i.e. processor performing offloading is equated to an offloader and application running on host processor is host software), wherein to transmit TCP/IP or UDP or other transport protocol requires opening a connection), and transmit a first UDP packet to the offloader over the UDP connection ([0204] processor 1310 receives data formatted according to a transport protocol, such as TCP/IP or UDP, from an application running on a host processor by way of an external bus to form received data [0113] processor on the expansion card receives the communication from the application running on the host processor by way of an external bus);
wherein the network I/O device is to transmit at least one UDP packet provided by the computing platform ([0123] processor sends the processed data to the application running on the host processor by way of the external bus).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian in view of Zhang to have substituted QUIC in view of traditional TCP/IP or UDP or any other transport protocol to have transmitted a QUIC packet to the computing platform over the bus interface for access by the host software, based on a QUIC connection between the offloader and host software executed on the computing platform, wherein a QUIC packet is transmitted to an offloader via connection. One of ordinary skill in the art would have been motivated to do so to perform offloading an encryption/decryption algorithm, and hardware acceleration processing of the network protocol (Zhang, [0219]).
Regarding claim 10, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The computing system of claim 9, set forth above, wherein
Balasubramanian discloses:
the offloader is to encrypt the first QUIC packet prior to transmitting the first QUIC packet ([col. 5, ls. 61-col. 6, ls. 11] hardware offloading, which includes having a single call to perform the offloaded functions, in QUIC, encryption is performed, e.g. QUIC headers are encrypted as data packets are transmitted across the network).  
Regarding claim 11, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The computing system of claim 10, set forth above, wherein
Balasubramanian discloses:
the offloader is to determine a security association for the first QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] crypto hardware offload, e.g. send mapping between (CID, 4-tuple) and (symmetric crypto key, crypto algorithm) to hardware so that the hardware is ready to parse packets on receipt (i.e. determine security association by mapping) and packet number is provided as part of the encryption/decryption), and to encrypt the first QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] call is issued to perform encryption wherein the packet number is provided as part of the encryption, encrypted with a static, version specific key).  
Regarding claim 12, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The computing system of claim 9, set forth above, wherein
Balasubramanian discloses:
the processor is to execute instructions stored in the memory to receive a second QUIC packet from the offloader over the QUIC connection ([col. 12, ls. 8-19] encrypt and transmit operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)).  
Regarding claim 13, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The computing system of claim 12, set forth above, wherein
Balasubramanian discloses:
the offloader is to parse the second QUIC packet ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), to determine a security association for the second QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), and to decrypt the second QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained, where a lookup operation is performed to determine the symmetric key and crypto algorithm, and data packet decrypted, where packet number is provided as part of the decryption).  
Regarding claim 14, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The computing system of claim 9, set forth above, wherein
Balasubramanian discloses:
the processor is to execute instructions stored in the memory to close the QUIC connection to the offloader ([col. 9, ls. 41-52] offloaded connection that has closed locally).   
Regarding claim 16, Balasubramanian-Balasubramanian(2)-Zhang disclose: 
The computing system of claim 9, set forth above, wherein
Balasubramanian discloses:
the processor is to execute instructions stored in the memory to coalesce a plurality of QUIC packets into a large QUIC packet and transmit the large QUIC packet to the offloader over the QUIC connection ([col. 10, ls. 30-41] generate a large plaintext QUIC packet and this offload is effectively a Large Stream Send Offload (i.e. large QUIC packet to offloader)).  
Regarding claim 17, Balasubramanian-Balasubramanian(2)-Zhang disclose: 
The computing system of claim 16, set forth above, wherein 
Balasubramanian discloses:
the offloader is to divide a payload of the large QUIC packet into payloads having a size smaller than a size of the payload of the large QUIC packet and to transmit a QUIC packet for each divided payload ([col. 10, ls. 42-53] NIC segments QUIC packet into smaller MTU sized packets (i.e. smaller QUIC packets) and then performs the encryption as part of the crypto offload for each smaller packet, e.g. to match TCP performance on transmit for bulk transfer connections; transmitting multiple smaller QUIC packets are packets having a size smaller than the pre-segmented QUIC packet)).  
	Regarding claims 1-2, 5 and 6-8, they do not further define nor teach over the limitations of claims 9, 12 and 16, therefore, claims 1-2, 5 and 6-8 are rejected for at least the same reasons set forth above as in claims 9, 12 and 16.
	Regarding claim 3, it does not further define nor teach over the limitations of claim 14, therefore, claim 3 is rejected for at least the same reasons set forth above as in claim 14.
Regarding claim 25, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The at least one tangible non-transitory machine-readable medium of claim 6, set forth above, wherein 
Balasubramanian discloses:
the configurations comprise one or more of: UDP QUIC port, supported QUIC version ([col. 8, ls. 19-27] supports a given QUIC version number), or one or more security associations (SAs) ([col. 8, ls. 66-col. 9, ls. 17] once a QUIC connection is established and 1-rtt (symmetric crypto) key has been negotiated, the network stack offloads the information about the QUIC connection to the network interface card (i.e. prior to opening connection, to have negotiated symmetric crypto requires negotiating the symmetric crypto for QUIC connection algorithm; i.e. a security association)).
Regarding claim 27, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The at least one tangible non-transitory machine-readable medium of claim 6, set forth above, comprising a plurality of instructions that in response to being executed by a processor cause the processor to: 
Balasubramanian discloses:
configure the offloader to determining whether the first QUIC packet comprises a QUIC packet ([col. 12, ls. 20-37] determine whether the data packets to be processed are QUIC data packets) and 
based on the offloader determining that the first QUIC packet comprises a QUIC packet, perform one or more of: segmentation or encryption ([col. 12, ls. 38-49] perform a crypto offload, e.g. symmetric crypto operation is performed (e.g. encryption/decryption)).
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Balasubramanian(2)-Zhang in view of Masputra et al. (US-11095758-B2) hereinafter Masputra.
Regarding claim 15, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The computing system of claim 9, set forth above, wherein 
Balasubramanian-Balasubramanian(2)-Zhang do not explicitly disclose:
the processor is to execute instructions stored in the memory to close the QUIC socket.
However, Masputra discloses:
the processor is to execute instructions stored in the memory to close the QUIC socket ([col. 12, ls. 38-52] network socket may be created (“opened”) or destroyed (“closed”) where a network socket is a virtualized internal network endpoint for sending or receiving data at a single node in a computer network [col. 18, ls. 28-39] e.g. QUIC).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian-Balasubramanian(2)-Zhang in view of Masputra to have closed a QUIC socket. One of ordinary skill in the art would have been motivated to do so to destroy a network socket (Masputra [col. 12, ls. 38-52]).
Regarding claim 4, it does not further define nor teach over the limitations of claim 15, therefore, claim 4 is rejected for at least the same reasons set forth above as in claim 15.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Balasubramanian(2)-Zhang in view of Buer et al. (US-20040143734-A1) hereinafter Buer.
Regarding claim 26, Balasubramanian-Balasubramanian(2)-Zhang disclose:
The at least one tangible non-transitory machine-readable medium of claim 6, set forth above, comprising a plurality of instructions that in response to being executed by a processor cause the processor to: 
Balasubramanian discloses:
add one or more security associations (SAs) for the QUIC connection ([col. 8, ls. 66-col. 9, ls. 17] once a QUIC connection is established and 1-rtt (symmetric crypto) key has been negotiated, the network stack offloads the information about the QUIC connection to the network interface card (i.e. prior to opening connection, to have negotiated symmetric crypto requires negotiating the symmetric crypto for QUIC connection algorithm; i.e. a security association)) and 
Balasubramanian does not explicitly disclose: 
remove one or more SAs for the QUIC connection.  
However, Buer discloses:
remove one or more SAs for the UDP connection ([0018] security processor removing the IPsec header and trailer and adjusting IP header fields, e.g. sends standard, unencrypted TCP/IP packets to the network controller and the host processor [0188] may utilize many different protocols and standards and modifications including and without limitation, IP, TCP, UDP, ICMP, IPsec, SSL, and FCsec).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian in view of Buer to have substituted QUIC in view of traditional TCP/IP or UDP or any other transport protocol to have removed one or more security associations for the connection. One of ordinary skill in the art would have been motivated to do so to send standard, unencrypted packets to the network controller and host processor (Buer, [0018]).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Balasubramanian in view of Banerjee et al. (US-20050195851-A1) hereinafter Banerjee.
Regarding claim 28, Balasubramanian discloses:
A non-transitory computer-readable medium comprising instructions stored thereon ([col. 5, ls. 1] memory of the computer 200), that if executed by one or more processors ([col. 4, ls. 13-49] computer 200 includes an operating system and comprising CPUs), cause the one or more processors to: 
get Quick User Datagram Protocol (UDP) Internet Connections (QUIC) offload capabilities of an offloader of a network interface controller ([col. 8, ls. 51-65] NIC advertises maximum number of connections the NIC can support for crypto offload, and advertises support for AES GCM 256, AES GCM 128, ChaCha-poly and SHA-256 algorithms, so the network stack has the information to decide if a connection can be offloaded to the hardware using a subset of the crypto algorithms [col. 13, ls. 52-57] various examples are able to advertise QUIC versions supported by the NIC and then  the network stack programs the subset of versions needed for QUIC offload, card also advertises all the TLS cypher suites that the NIC supports for encryption and authentication); 
Balasubramanian does not explicitly disclose:
set a UDP port assigned to QUIC traffic for processing by the offloader,
based on the capabilities of the offloader of a network interface controller and the UDP port assigned to QUIC traffic, provide one or more packets for processing by the offloader and transmission by a network interface device.
However, Banerjee discloses:
set a TCP port assigned to TCP traffic for processing by the offloader ([0012] TCP-offloaded adapter is selected using a local port and a remote port, the local port and the remote port being the ports through which the data transaction is to occur, where the port numbers of the two TCP ports are added together and modded, the result of the modulo operation determines which TCP-offloaded adapter is used to handle the data transaction),
based on the capabilities of the offloader of a network interface controller and the TCP port assigned to TCP traffic ([0012] determines which TCP-offloaded adapter is used to handle the data transaction [0038] NICs and adapters will be used interchangeably), provide one or more packets for processing by the offloader and transmission by a network interface device ([0054] the data will be forwarded to the adapter [0038] NICs and adapters will be used interchangeably [0053] incoming requests will be directed to the adapter where all subsequent packets for the connection will go [0008] adapters may be viewed as a data relay mechanism (i.e. relaying, transmitting, data)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian in view of Banerjee to have substituted QUIC in view of traditional TCP to have selected a UDP port assigned to QUIC traffic for processing by the offloader and provide packets for processing by the offloader based on capabilities and ports. One of ordinary skill in the art would have been motivated to do so to determine which adapter is used to handle the data transaction (Banerjee, [0012]).
Regarding claim 29, Balasubramanian-Banerjee disclose:
The non-transitory computer-readable medium of claim 28, set forth above, wherein the capabilities comprise one or more of: 
Balasubramanian discloses
supported QUIC versions ([col. 8, ls. 19-27] supports a given QUIC version number), number of Security Associations (SAs) ([col. 8, ls. 66-col. 9, ls. 17] once a QUIC connection is established and 1-rtt (symmetric crypto) key has been negotiated, the network stack offloads the information about the QUIC connection to the network interface card (i.e. prior to opening connection, to have negotiated symmetric crypto requires negotiating the symmetric crypto for QUIC connection algorithm; i.e. a security association)), supported match criteria, or support for Packet Number Encryption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O. Hohlfeld et al., "Application-Agnostic Offloading of Datagram Processing," 2018 30th International Teletraffic Congress (ITC 30), 2018, pp. 46-54, doi: 10.1109/ITC30.2018.00015.; 
M. Elbeshtli, M. Dixon and T. Koziniec, "Design consideration for efficient network interface supporting the Large Receive Offload with embedded RISC," 2013 36th International Conference on Telecommunications and Signal Processing (TSP), 2013, pp. 282-289, doi: 10.1109/TSP.2013.6613937.;
Bahl et al. (US-8244864-B1) TRANSPARENT MIGRATION OF TCP BASED CONNECTIONS WITHIN A NETWORK LOAD BALANCING SYSTEM;
Modi et al. (US-20060129676-A1) MANAGING CONNECTIONS THROUGH AN AGGREGATION OF NETWORK RESOURCES PROVIDING OFFLOADED CONNECTIONS BETWEEN APPLICATIONS OVER A NETWORK;
Gurney et al. (US-20080304481-A1) SYSTEM AND METHOD OF OFFLOADING PROTOCOL FUNCTIONS;
Wang et al. (US-11184465-B2) NETWORK COMMUNICATION FOR ESTABLISHING A QUIC CONNECTION.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453